

Neenah Paper, Inc. [2017] Performance Share Award Agreement


THIS AGREEMENT (the “Agreement”), effective January 30, [2017], sets forth the
terms and conditions of the grant of Performance Shares by Neenah Paper, Inc.
(the “Company”) to the Participant pursuant to the provisions of the Neenah
Paper, Inc. 2004 Omnibus Stock and Incentive Compensation Plan (the “Plan”). The
Participant’s number of Target Performance Shares for [2017] (the “Target
Performance Shares”) has been provided to the Participant in their Morgan
Stanley StockPlan Connect account.
Summary
The Award under this Agreement consists of two components, Component I and
Component II.
The Component I portion of the Award has a one-year Performance Cycle and is
subject to a two year vesting period after the end of the Performance Cycle. The
performance metrics are Return on Invested Capital (“ROIC”), Corporate Revenue
Growth, and Adjusted Earnings per Share Growth.
The Component II portion of the Award has a three-year Performance Cycle and is
vested at the end of the Performance Cycle. The performance metric is Relative
TSR.
These components are described below under the headings “Component I” and
“Component II,” respectively, and the features common to both components are
described after that under the heading “Provisions Applicable to all Performance
Shares.” This summary is subject to the terms of the Agreement below.
Agreement
The Company and the Participant agree as follows:
Component I: ROIC, Corporate Revenue Growth and Adjusted Earnings per Share
Growth Component of Award
1.
Performance Cycle: The Performance Cycle for Component I commences on January 1,
[2017] and ends on December 31, [2017].

2.
Performance Metrics:

(a)
“Return on Invested Capital” (“ROIC”) is defined as the difference expressed in
basis points (with 100 equal to 1 percentage point) between ROIC for the Company
for the Performance Cycle and ROIC for the Company for the prior calendar year. 
“ROIC” is defined as After-tax Adjusted EBIT from continuing operations
(excluding, for [2016] and [2017], After-tax Adjusted EBIT from that portion of
the Company’s filtration business operated in Appleton, Wisconsin (“Appleton
Filtration”)) divided by Average Net Invested Capital (excluding, for [2016] and
[2017], the Net Invested Assets of Appleton Filtration).  “Adjusted EBIT” is
earnings before interest and taxes, excluding the effects of gains/losses on
sale of assets, goodwill impairment, facility/asset closure, integration or
restructuring costs, and other material non-recurring items. Tax rates are based
on the statutory effective tax rates of each business entity adjusted for
permanent differences impacting these rates. “Average Net Invested Capital” is
the straight average for the twelve months of total assets less cash and
short-term non-interest bearing liabilities, all expressed in constant currency.

(b)
“Corporate Revenue Growth” is defined as the percentage change in the Company’s
Net Sales for the Performance Cycle, excluding translation impacts from changes
in foreign exchange rates, as compared with the prior calendar year.

(c)
“Net Sales” means net sales for Technical Products and Fine Paper and excludes
revenues from non-strategic products reported as part of the Other segment and
revenues from Appleton Filtration (for [2016] and [2017]).

(d)
“Adjusted Earnings per Share Growth” is defined as the percentage change in the
Company’s Adjusted Earnings per Share for the Performance Cycle, as compared
with the prior calendar year. “Adjusted Earnings per Share” is defined as the
Company’s earnings per fully diluted common share from continuing operations,
excluding the effects of gains/losses on sale of assets, goodwill impairment,
facility/asset closure, integration or restructuring costs, and other material
non-recurring items, and excluding the effects of gains/losses from Appleton
Filtration (for [2016] and [2017]).

3.
Percentage Weighting for each Performance Metric: The following percentage
weighting for each performance metric will apply for purposes of determining the
number of Performance Shares earned under Component I:

Performance Metric
Weighting
ROIC
25%
Corporate Revenue Growth
25%
Adjusted Earnings per Share Growth
25%



4.
Percentage Attained based on each Performance Metric: The payout percentage
attained based on each performance metric, which will be used for determining
the number of Performance Shares earned under Component I, is as follows:

 
Performance Metric Weighting
Threshold
Target
Maximum
Payout Percentage Attained
 
0%
100%
200%
ROIC
25%
 
 
 
Corporate Revenue Growth
25%
 
 
 
Adjusted Earnings per Share Growth
25%
 
 
 



Straight line extrapolation of the payout percentage attained will be calculated
for results between Threshold and Target, and between Target and Maximum. Below
Threshold, the payout percentage attained is 0%. For Maximum or above, the
payout percentage attained is 200%. Notwithstanding the foregoing, the
Compensation Committee retains discretion to adjust an award (increase or
reduce) under this Agreement based on its assessment of the Company’s
performance with respect to strategic initiatives.
5.
Number of Performance Shares Earned: The number of Performance Shares earned
under Component I is determined as follows:

(a)
Step 1: multiply the percentage weighting for each performance metric by the
payout percentage attained based on such performance metric to arrive at the
percentage of Target Performance Shares earned based on such performance metric;

(b)
Step 2: add the sum of the percentages of Target Performance Shares earned based
on each performance metric;

(c)
Step 3: multiply the sum of the percentages of Target Performance Shares earned
based on each performance metric by the total number of Target Performance
Shares and

(d)
Step 4: increase or reduce the award calculated in Step 3 by the percentage that
the Compensation Committee determines in its discretion.

However, in no case will the number of Performance Shares earned under Component
I be less than 30% of the total awarded Target Performance Shares.
As an example, assume the percentage attained based on each performance metric
is as shown below:
 
Percentage Weighting
x
Payout Percentage Attained
Percentage Target Shares Earned
ROIC
25%
x
120%
= 30%
Corporate Revenue Growth
25%
x
120%
= 30%
Adjusted Earnings per Share Growth
25%
x
100%
= 25%



30% + 30% + 25% = 85%.
If the sum of the percentages of Target Performance Shares earned under
Component I is less than 30%, then the final number of Performance Shares earned
under Component I will be 30% of the Target Performance Shares (and in no event
shall the total awarded Target Performance Shares for the sum of Component I and
Component II (defined below) be less than 40%).
6.
Dividend Equivalents: The Performance Shares under Component I do not accrue
dividend equivalents during the Performance Cycle, except if a Change of Control
occurs during the Performance Cycle, in which case, they accrue dividend
equivalents beginning on the date of the Change of Control. Beginning on the
earlier of (a) the first day following the end of the Performance Cycle, or (b)
the date of the Change of Control, the Performance Shares shall accrue dividend
equivalents. The dividend equivalents shall be paid to the Participant in cash
or Shares, as determined by the authorized officers as designated by the
Committee, within thirty (30) days following the end of each calendar quarter.
The dividend equivalents paid for such calendar quarter will be equal to the
dividend per Share (if any) declared by the Company during such calendar
quarter, multiplied by the number of Performance Shares held by the Participant.
If dividend equivalents for a calendar quarter are paid in Shares, the number of
Shares will be equal to the dividend equivalents for the calendar quarter,
divided by the Fair Market Value per Share as of the date the dividend is
payable as declared by the Company. After the Performance Shares have been
settled or forfeited, no further dividend equivalents shall accrue.

7.
Vesting and Payment of the Performance Shares: One hundred percent (100%) of the
earned Performance Shares under Component I will vest on the earliest of the
dates specified below and will be paid when specified below (with the vesting
date listed first in each Subsection, followed by payment date):

(a)
December 31, [2019], provided the Participant has continued in the employment of
the Company, its Affiliates, or its Subsidiaries through such date, in which
case the Performance Shares will be paid on December 31, [2019];

(b)
On the Participant’s date of death if the Participant dies on or after
December 31, [2017] and before December 31, [2019], provided the Participant has
continued in the employment of the Company, its Affiliates, and/or its
Subsidiaries through the date of death, in which case the Performance Shares
will be paid within thirty (30) days following the date of death;

(c)
On the date the Participant incurs a “Separation from Service” (within the
meaning of Code Section 409A), if that occurs on or after December 31, [2017]
and before December 31, [2019], due to “Retirement” or “Disability,” as those
terms are defined in the Plan (but in the case of Disability determined without
regard to the length of any elimination period under the long term disability
benefits plan), in which case the Performance Shares will be paid within thirty
(30) days following the Separation from Service, provided, however, if the
Participant is a “Specified Employee” within the meaning of Code Section 409A,
the Performance Shares will be paid within the earlier of thirty (30) days
following six (6) months following such Separation from Service or December 31,
[2019];

(d)
On the date of a “Change of Control” (as defined in Section 15 of “Provisions
Applicable to all Performance Shares”), if that occurs on or after January 1,
[2017] and before December 31, [2019], with respect to which Neenah Paper, Inc.
is not the surviving entity, provided the Participant has continued in the
employment of the Company, its Affiliates, or its Subsidiaries through such
occurrence; provided, however, that if the Change of Control occurs on or after
January 1, [2017] and before December 31, [2017], the Participant shall be
deemed to earn 75% of the Target Performance Shares. The Performance Shares will
be paid within thirty (30) days following the Change of Control; or

(e)
On the date of a Change of Control, if that occurs on or after January 1, [2017]
and before December 31, [2019], with respect to which Neenah Paper, Inc. is the
surviving entity, and within two years after the date of the Change of Control
and before December 31, [2019], the Participant incurs a Separation from Service
as a result of the Participant’s employment being terminated by the Company, its
Affiliates, and/or Subsidiaries other than for Cause, or by the Participant for
Good Reason; provided, however, that if the Change of Control occurs on or after
January 1, [2017] and before December 31, [2017], the Participant shall be
deemed to earn 75% of the Target Performance Shares. For the purposes of this
Agreement, the terms “Cause” and “Good Reason” shall have the same meaning as
provided in the Executive Severance Plan. The Performance Shares shall be paid
within thirty (30) days following Separation from Service; provided, however,
that in the case of a Participant who is a Specified Employee, the Performance
Shares will be paid within the earlier of thirty (30) days following six (6)
months following separation from service or in [2020] by February 29, [2020].

Component II: Relative TSR Component of Award
1.
Performance Cycle: The Performance Cycle for Component II commences on
January 1, [2017] and ends on December 31, [2019].

2.
Performance Measure: Relative Total Shareholder Return (“Relative TSR”) is
defined as the Company’s Total Shareholder Return (“TSR”) relative to the TSR of
the companies in the Russell 2000 Value Index.

“TSR” is expressed as a percentage and calculated as follows:
(December [2019] average closing stock price + dividends paid and reinvested
during the Performance Cycle - December [2016] average closing stock price)

--------------------------------------------------------------------------------

December [2016] average closing stock price
The TSR for companies (including the Company) in the Russell 2000 Value Index
will be ranked from highest to lowest and Relative TSR will be measured based on
the Company’s TSR ranking within each quartile of the companies in the Russell
2000 Value Index.
3.
Percentage Weighting for Relative TSR: The Relative TSR percentage weighting is
25% and will apply for determining the number of Performance Shares earned under
Component II.

4.
Percentage Attained based on Relative TSR: The payout percentage attained based
on Relative TSR, which will be used for purposes of determining the number of
Performance Shares earned under Component II, is as follows:

 
Performance Metric Weighting
Threshold
Target
High
Payout Percentage Attained
 
0%
100%
200%
Relative TSR
25%
 
 
 



Straight line extrapolation of the payout percentage attained will be calculated
for results between Threshold and Target (i.e., over the 25th percentile up to
the 50th percentile), and between Target and Maximum (i.e., over the 50th
percentile up to the 75th percentile). Below Threshold, the payout percentage
attained is 0%. For Maximum or above, the payout percentage attained is 200%.
Notwithstanding the foregoing, the Compensation Committee retains discretion to
adjust an award (increase or reduce) under this Agreement based on its
assessment of the Company’s performance with respect to strategic initiatives.
5.
Number of Performance Shares Earned: The number of Performance Shares earned
based on Relative TSR performance is determined as follows:

(a)
Step 1: multiply 25% (i.e., the percentage weighting for Relative TSR) by the
payout percentage attained based on Relative TSR to arrive at the percentage of
Target Performance Shares earned based on Relative TSR;

(b)
Step 2: multiply the percentage of Target Performance Shares earned based on
Relative TSR by the total number of Target Performance Shares; and

(c)
Step 3: increase or reduce the award calculated in Step 3 by the percentage that
the Compensation Committee determines in its discretion.

However, in no case will the number of Performance Shares earned under Component
II be less than 10% of the total awarded Target Performance Shares.
As an example, assume the Relative TSR payout percentage below is attained:
 
Percentage Weighting
x
Payout Percentage Attained
Percentage Target Shares Earned
Relative TSR
25%
x
120%
= 30%



Therefore, the number of Performance Shares earned based on Relative TSR is 30%
of the number of Target Performance Shares.
If the percentage of Target Performance Shares earned based on Relative TSR is
less than 10%, then the final number of Performance Shares earned under
Component II will be 10% of the Target Performance Shares (and in no event shall
the total awarded Target Performance Shares for the sum of Component I and
Component II be less than 40%).
6.
Dividend Equivalents: The Performance Shares actually earned under Component II
accrue dividend equivalents during the Performance Cycle. The dividend
equivalents shall be paid to the Participant in cash or Shares, as determined by
the authorized officers as designated by the Committee. The dividend equivalents
will be equal to the dividend per Share (if any) declared by the Company during
the Performance Cycle, multiplied by the number of Performance Shares held by
the Participant. If dividend equivalents are paid in Shares, the number of
Shares will be equal to the dividend equivalents for each given date during the
Performance Cycle, divided by the Fair Market Value per Share as of the date the
dividend is payable as declared by the Company. The dividend equivalents will be
paid on the same date as the Award is paid pursuant to Section 7 of Component
II. After the Performance Shares have been settled or forfeited, no further
dividend equivalents shall accrue.

7.
Vesting and Payment of the Performance Shares: One hundred percent (100%) of the
earned Performance Shares under Component II will vest on the earliest of the
dates specified below and will be paid when specified below (with the vesting
date listed first in each Subsection, followed by payment date):

(a)
December 31, [2019], provided the Participant has continued in the employment of
the Company, its Affiliates, or its Subsidiaries through such date, in which
case the Performance Shares will be paid in [2020] by February 29, [2020];

(b)
On the date of a Change of Control with respect to which Neenah Paper, Inc. is
not the surviving entity, provided the Participant has continued in the
employment of the Company, its Affiliates, or its Subsidiaries through such
occurrence; provided, however, that the Participant shall be deemed to earn 25%
of the Target Performance Shares. The Performance Shares will be paid within
thirty (30) days following the Change of Control; or

(c)
On the date of a Change of Control with respect to which Neenah Paper, Inc. is
the surviving entity, and within two years after the date of the Change in
Control and before December 31, [2019], the Participant incurs a Separation from
Service as a result of the Participant’s employment being terminated by the
Company, its Affiliates, and/or Subsidiaries other than for Cause, or by the
Participant for Good Reason; provided, however, that the Participant shall be
deemed to earn 25% of the Target Performance Shares. The Performance Shares will
be paid within thirty (30) days following Separation from Service; provided,
however, that in the case of a Participant who is a Specified Employee, the
Performance Shares will be paid within the earlier of thirty (30) days following
six (6) months following Separation from Service or in [2020] by February 29,
[2020].

Provisions Applicable to all Performance Shares
1.
Settlement of Award: The Company shall issue to the Participant one Share (as
defined in the Plan) for each Performance Share earned by the Participant that
becomes vested in accordance with the provisions of Section 7 of Component I or
Section 7 of Component II. Notwithstanding the forgoing or any other provision
hereof, the Committee reserves the sole and unfettered discretion to reduce the
number of Shares that would otherwise be issuable pursuant to this Agreement.
Any fractional Share payable to the Participant in accordance with this Section
shall be rounded up to the nearest whole Share. Notwithstanding the foregoing,
pursuant to Section 4.4 or Article 18 of the Plan, the Company may adjust the
number or kind of shares or substitute cash.

2.
Termination of Employment for Other Reasons: In the event that the Participant’s
employment with the Company terminates before December 31, [2019], then except
as set forth in Section 7 of Component I or Section 7 of Component II, this
Award and all Performance Shares hereunder shall be forfeited and no payment
shall be made to the Participant.

3.
Nontransferability: Performance Shares awarded pursuant to this Agreement may
not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated (“Transfer”), other than by will or by the laws of descent and
distribution. If any Transfer, whether voluntary or involuntary, of Performance
Shares is made, or if any attachment, execution, garnishment, or lien shall be
issued against or placed upon the Performance Shares, the Participant’s right to
such Performance Shares shall be immediately forfeited to the Company, and this
Agreement shall lapse.

4.
Requirements of Law: The granting of Performance Shares under the Plan shall be
subject to all applicable laws, rules, and regulations, and to such approvals by
any governmental agencies or national securities exchanges as may be required.

5.
Inability to Obtain Authorization: The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance of any
Shares hereunder, shall relieve the Company of any liability with respect to the
failure to issue such Shares as to which such requisite authority shall not have
been obtained.

6.
Tax Withholding: The Company will have the power and the right to deduct or
withhold, or require the Participant or the Participant’s beneficiary to remit
to the Company, an amount sufficient to satisfy federal, state, and local taxes,
domestic or foreign, required by law or regulation to be withheld with respect
to any taxable event arising as a result of this Agreement.

7.
Stock Withholding: With respect to withholding required upon any taxable event
arising as a result of Performance Shares granted hereunder, the Company, unless
notified otherwise by the Participant in writing within thirty (30) days prior
to the taxable event, will have the right to satisfy the tax withholding
requirement by withholding Shares having a Fair Market Value equal to the total
minimum statutory tax required to be withheld on the transaction. The
Participant agrees to pay to the Company, its Affiliates, and/or its
Subsidiaries any amount of tax that the Company, its Affiliates, and/or its
Subsidiaries may be required to withhold as a result of the Participant’s
participation in the Plan that are not satisfied by the means previously
described.

8.
Administration: This Agreement and the Participant’s rights hereunder are
subject to all the terms and conditions of the Plan, as the same may be amended
from time to time, as well as to such rules and regulations as the Committee may
adopt for administration of the Plan. It is expressly understood that the
Committee is authorized to administer, construe, and make all determinations
necessary or appropriate to the administration of the Plan and this Agreement,
all of which will be binding upon the Participant.

9.
Continuation of Employment: This Agreement will not confer upon the Participant
any right to continuation of employment by the Company, its Affiliates, and/or
its Subsidiaries, nor will this Agreement interfere in any way with the
Company’s, its Affiliates’, and/or its Subsidiaries’ right to terminate the
Participant’s employment at any time.

10.
Amendment to the Plan: The Plan is discretionary in nature and the Committee may
terminate, amend, or modify the Plan; provided, however, that no such
termination, amendment, or modification of the Plan may adversely affect the
Participant’s rights under this Agreement, without the Participant’s written
approval.

11.
Amendment to This Agreement: The Committee may terminate, amend, or modify this
Agreement. No such termination, amendment, or modification of the Agreement may
adversely affect the Participant’s rights under this Agreement, without the
Participant’s written approval.

12.
Successor: All obligations of the Company under the Plan and this Agreement,
with respect to the Performance Shares, will be binding on any legal successor
to or assigns of the Company.

13.
Severability: The provisions of this Agreement are severable and if any one or
more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions will nevertheless be binding and
enforceable.

14.
Applicable Laws and Consent to Jurisdiction: The validity, construction,
interpretation, and enforceability of this Agreement will be determined and
governed by the laws of the state of Delaware without giving effect to the
principles of conflicts of law. For the purpose of litigating any dispute that
arises under this Agreement, the parties hereby consent to exclusive
jurisdiction and agree that such litigation will be conducted in the federal or
state courts of the state of Georgia.

15.
Definition of Change of Control: “Change of Control” means the occurrence of a
“change in the ownership of the Company,” a “change in the effective control of
the Company,” or a “change in the ownership of a substantial portion of the
Company’s assets” (as such terms are defined below).

(a)
A “change in ownership of the Company” shall occur on the date that any one
person, or more than one person acting as a “Group” (as defined below), acquires
ownership of stock of the Company that, together with stock held by such person
or Group, constitutes more than fifty percent (50%) of the total fair market
value or total voting power of the stock of the Company; provided, however,
that, if any one person or more than one person acting as a Group, is considered
to own more than 50% of the total fair market value or total voting power of the
stock of the Company, the acquisition of additional stock by the same person or
persons is not considered to cause a change in the ownership of the Company. In
addition, the following shall not constitute a change in ownership of the
Company: (i) any acquisition by any one person, or more than one person acting
as a Group, who on December 1, 2004 is the “beneficial owner” (within the
meaning of Rule 13d-3 of the Rules and Regulations under the Securities Exchange
Act of 1934, as amended) (a “Beneficial Owner”) of thirty percent (30%) or more
of the combined voting power of the then outstanding voting securities of the
Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”), (ii) any acquisition directly from the
Company, including without limitation, a public offering of securities, (iii)
any acquisition by the Company, (iv) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any of its
Affiliates, or (v) any transaction described in Subsection (d) below.

(b)
A “change in the effective control of the Company” occurs on the date that:

(i)
Any one person, or more than one person acting as a Group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Company
possessing thirty-five percent (35%) or more of the total voting power of the
stock of the Company; provided, however, if any one person, or more than one
person acting as a group, is considered to own thirty-five percent (35%) or more
of the total voting power of the stock of the Company, the acquisition of
additional stock by the same person or persons is not considered to cause a
change in the effective control of the Company. Notwithstanding the foregoing,
the following shall not constitute a change in the effective control of the
Company: (A) any acquisition by any one person, or more than one person acting
as a Group, who on December 1, 2004 is the Beneficial Owner of thirty percent
(30%) or more of the Outstanding Company Voting Securities, (B) any acquisition
directly from the Company, including without limitation, a public offering of
securities, (C) any acquisition by the Company, (iv) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any of its Affiliates, or (D) any transaction described in Subsection (d)
below; or

(ii)
A majority of the members of the Board is replaced during any 12-month period by
directors whose appointment or election is not endorsed by a majority of the
members of the Board prior to the date of the appointment or election; provided,
however, that this Paragraph (ii) shall apply only to the Company if no other
corporation is a majority shareholder of the Company.

(c)
A “change in the ownership of a substantial portion of the Company’s assets”
occurs on the date that any one person, or more than one person acting as a
Group, acquires (or has acquired during the 12-month period ending on the date
of the most recent acquisition by such person or persons) assets from the
Company that have a total “Gross Fair Market Value” (as defined below) equal to
or more than 90% of the total Gross Fair Market Value of all of the assets of
the Company immediately prior to such acquisition or acquisitions; provided,
however, that, a transfer of assets by the Company is not treated as a change in
the ownership of such assets if the assets are transferred to:

(i)
a shareholder of the Company (immediately before the asset transfer) in exchange
for or with respect to its stock;

(ii)
an entity, 50% or more of the total value or voting power of which is owned,
directly or indirectly, by the Company;

(iii)
a person, or more than one person acting as a Group, that owns, directly or
indirectly, 50% or more of the total value or voting power of all the
outstanding stock of the Company;

(iv)
an entity, at least 50% of the total value or voting power of which is owned,
directly or indirectly, by a person described in Paragraph (iii) hereof); or

(v)
a Successor Entity pursuant to a transaction described in Subsection (d) below.

(d)
Consummation of a reorganization, merger, or consolidation to which the Company
is a party, or a sale or other disposition of all or substantially all of the
assets of the Company (a “Business Combination”) shall not constitute a change
in ownership of the Company, a change in the effective control of the Company,
or a change in the ownership of a substantial portion of the Company’s assets,
if following such Business Combination: (i) all or substantially all the
individuals or entities who were the Beneficial Owners of Outstanding Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than sixty percent (60%) of the combined voting
power of the outstanding voting securities entitled to vote generally in the
election of the members of the board of directors of the company resulting from
the Business Combination (including, without limitation, a corporation which as
a result of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) (the
“Successor Entity”) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding Company Voting
Securities; (ii) no person or Group (excluding any Successor Entity or any
employee benefit plan, or related trust, of the Company or such Successor
Entity) beneficially owns, directly or indirectly, thirty percent (30%) or more
of the combined voting power of the then outstanding voting securities of the
Successor Entity, except to the extent that such ownership existed prior to the
Business Combination; and (iii) at least a majority of the members of the board
of directors of the Successor Entity were members of the incumbent Board
(including members of the Board whose appointment or election is endorsed by a
majority of the Board prior to the date of the appointment or election) at the
time of the execution of the initial agreement or of the action of the Board
providing for such Business Combination.

(e)
For purposes of the definition of Change of Control:

(i)
“Group” means persons acting as a group if they are owners of a corporation that
enters into a merger, consolidation, purchase, or acquisition of stock of the
Company or assets of the Company, or a similar business transaction with the
Company (the “Transaction”); provided, however, that with respect to any person
who owns stock of both the Company and the other corporation in a Transaction,
such person will only be treated as acting as a group with respect to his or her
interest in the other corporation prior to the Transaction;

(ii)
“Gross Fair Market Value” means the value of the assets of the Company, or the
value of the assets being disposed of, determined without regard to any
liabilities associated with such assets; and

(iii)
Notwithstanding any other provision hereof, stock ownership shall be determined
under Code Section 409A, and no Change of Control shall be deemed to have
occurred hereunder unless such event constitutes a change in the ownership or
effective control of the Company or in a substantial portion of the assets of
the Company under Code Section 409A.

16.
162(m) Limit: The award under this Agreement is granted as a component award of
the Covered Employee Annual Incentive Award for [2017] pursuant to Article 12 of
the Plan. Accordingly, the number of Shares issuable hereunder shall be reduced
to the extent necessary to remain within the maximum dollar limitation
established by the Committee for the Covered Employee Annual Incentive Award for
[2017] after taking into account all other components of the Covered Employee
Annual Incentive Award for [2017].

17.
Compensation Recovery Policy: The Board of Directors (the “Board”) of Neenah
Paper, Inc. (the “Company”) has adopted this compensation recovery policy (the
“Clawback Policy”) for “named executive officers,” other senior officers and
participants (each hereinafter referred to individually as an “Executive” and
collectively as “Executives”) in the Company’s Management Incentive Plan (“MIP”)
and the Company’s Long-term Compensation Plan (“LTCP”). Under the Clawback
Policy, the Board may, to the extent permitted by governing law, require
reimbursement of any MIP bonus or LTCP stock grants paid to an individual
Executive, a group of Executives or all Executives if:  (i) the payment was
predicated upon the achievement of certain financial results that were
subsequently the subject of a material restatement, (ii) the Board reasonably
determines that the Executive engaged in conduct that caused or partially caused
the need for the restatement or that the restatement is of such a nature as to
warrant seeking recovery of compensation from all or some larger group of
Executives, and (iii) a lower payment would have been made to the Executive (or
group of Executives) based upon the restated financial results.  In each such
instance, the Board may seek to recover the relevant overpayment amount of the
MIP bonus or LTCP grant for the period at issue.  In applying the Clawback
Policy, the Board will have sole discretion in determining whether an
Executive’s conduct has or has not met any particular standard of conduct under
law or Company policy and whether the compensation recovery should apply to an
individual Executive or a larger group of Executives and the extent of the
amount of recovery sought.  Further, following a restatement of the Company’s
financial statements, the Company will recover any compensation received by (a)
the Chief Executive Officer and Chief Financial Officer that is required to be
recovered by Section 304 of the Sarbanes-Oxley Act of 2002 (Section 304 of the
Sarbanes-Oxley Act of 2002 requires the Chief Executive Officer and Chief
Financial Officer of a company to disgorge their bonuses and other incentive
compensation where (i) the company must prepare an accounting restatement due to
material noncompliance with any financial reporting requirement under the
securities laws and (ii) the noncompliance results from misconduct), or (b) an
executive officer, to the extent required under Section 954 of the Dodd-Frank
Wall Street Reform Act and Consumer Protection Act.

18.
The Plan Governs; Capitalized Terms: The Plan provides a complete description of
the terms and conditions governing the Performance Shares. If there is any
inconsistency between the terms of this Agreement and the terms of the Plan, the
Plan’s terms will completely supersede and replace the conflicting terms of this
Agreement. All capitalized terms will have the meanings ascribed to them in the
Plan, unless specifically defined otherwise herein.



1